Citation Nr: 1440518	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for erythematous multiforme.

2.  Entitlement to service connection for bilateral shoulder arthritis.

3.  Entitlement to service connection for bilateral elbow arthritis.

4.  Entitlement to service connection for bilateral hip arthritis.

5.  Entitlement to service connection for bilateral ankle arthritis.

6.  Entitlement to service connection for bilateral foot and toe arthritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had 1 month and 20 days of active service, from June 30, 1969, to August 20, 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of March 2009 and July 2009.  In April 2014, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a rating decision dated in March 2009, the RO denied the Veteran's application to reopen a previously denied claim for service connection for erythematous multiforme.  In a July 2009 rating decision, the RO denied service connection for the arthritis issues currently on appeal.  In a "notice of disagreement" received in November 2009, the Veteran said that erythematous multiforme would not be found in his medical records prior to service; the claim has been denied on the basis that the condition existed prior to entry, and was not aggravated in service.  This indicates a disagreement with the erythematous multiforme issue denied in the March 2009 rating decision, although the RO only construed the document as a notice of disagreement with the arthritis issues denied in July 2009.  However, the decision being appealed was not identified by the Veteran, and the statement was received within a year of the March 2009 rating decision.  In addition, the Veteran submitted another statement, received in January 2010, still within a year of the March 2009 rating decision, with a subject identified as a "written disagreement," and again reiterating his arguments that erythematous multiforme was not present prior to service.  He said that a doctor informed him that a germ picked up in boot camp, the hot weather, and an unknown allergy caused both the rash and arthritis. 

Either the November 2009 or the January 2010 statement, each clearly identified as a "disagreement," and containing arguments regarding the matter of service connection for the skin condition, constitutes a timely notice of disagreement with the March 2009 rating decision denying the application to reopen the claim for service connection for erythematous multiforme.  38 C.F.R. § 20.201.  Where a notice of disagreement has been filed with regard to an issue, but overlooked by the RO and no statement of the case has been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, it is not clear that all potentially relevant records from the Indian Health Service (IHS) at Warm Springs, Oregon, have been received.  The Veteran received treatment from the time of his birth, and the service treatment records dated in July 1969 note that the Veteran said he had suffered from a skin condition for two years (although he did not explicitly state that he had received treatment for such condition).  The Veteran disputes having made this statement in service.  However, the records received from the IHS were not dated prior to 1968.  In order to ensure that all efforts have been made to obtain relevant records, the Board finds that records dated from 1965 through 1969 should be requested from that facility.  In this regard, subsequent statements from treatment providers, to the effect that no treatment was shown prior to service, have been limited to erythematous multiforme, whereas records of treatment for any skin condition are potentially relevant.

In numerous subsequent statements, the Veteran has contended that the arthritis conditions were caused by the erythematous multiforme skin condition.  Therefore, appellate consideration of those issues will be deferred pending the development of the erythematous multiforme issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available records of the Veteran's treatment at the Indian Health Service facility at Warm Springs, Oregon, dated from 1965 through 1969.  All efforts to obtain the records must be documented in the claims file.  

2.  Review the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for erythematous multiforme, in light of the November 2009 notice of disagreement (see also the written disagreement dated November 25, 2009, and received January 22, 2010).  After undertaking any indicated notice or development, adjudicate that issue.  If the decision is less than a full grant of the benefit sought, furnish a statement of the case to the Veteran and his representative.  This issue should not be certified or returned to the Board unless a timely substantive appeal is received.  

3.  Then, review the remaining issues of service connection for arthritis of the shoulders, elbows, hips, ankles, and feet and toes.  If the decision as to any issue(s) is potentially affected by the decision as to the erythematous multiforme issue, readjudicate any such claim, and, if the decision remains adverse to the Veteran, furnish a supplemental statement of the case to the Veteran and representative.  These already perfected issues must be returned to the Board, unless the benefit sought is granted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



